ORMOND, J.
The instrument referred to in the bill of exceptions is exceedingly ambiguous, leaving it doubtful whether it was the intention of the parties to vest the legal title in the father or in the children.
We incline, however, to the opinion, that it was intended that the legal title should be in the father, as, otherwise, it is not probable that it would have been disclosed in the bill of sale that he was acting as the trustee of his children.
From this view it follows that the decision of the Court was correct, and its judgment is therefore affirmed.